Citation Nr: 1416320	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee chondromalacia and degenerative joint disease, status post arthrotomy.  

2.  Entitlement to a rating higher than 10 percent for left knee chondromalacia and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal.  

In an October 2013 Board decision, the Board remanded the case to afford the Veteran a video conference Board hearing.  

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents on the Veterans Benefits Management System.  The Veteran testified at a January 2014 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

The Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, in this case it was specifically indicated during the hearing that TDIU was not raised.  Board hearing transcript at p. 15.  Accordingly, TDIU is not raised at this time.

The issues of entitlement to service connection for hearing loss; tinnitus; and a low back disability, to include as secondary to the service-connected right and left knee disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2014 Board hearing and written statement.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record shows that the Veteran was last afforded a VA examination in February 2008, during which the examiner indicated no locking and no giving way in the left knee and no swelling in both knees.  However, at the January 2014 Board hearing, the Veteran stated that he has bilateral knee swelling three times per week.  The Veteran contended that he can only flex his knees to 90 degrees, and he experiences clicking and popping in both knees.  He stated that his treating VA physician told him that he has loss of cartilage in both knees.  The Veteran complained of feelings of bone on bone rubbing in both knees and both knees giving way several times in the past few months.  The Veteran also reported that bilateral knee replacement was recommended in the future.  See January 2014 Board hearing.  

Because of this new symptomatology and in light of the fact the Veteran has not been examined in six years, the Board finds that a new VA examination is warranted to determine the current nature and severity of the service-connected left and right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from November 2009 to present.  

2. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's (a) right knee chondromalacia and degenerative joint disease, status post arthrotomy, and (b) left knee chondromalacia and degenerative joint disease.  

The examiner should review the claims file.  The examiner should also perform all necessary procedures, to include an interview of the Veteran and range of motion testing.  

The examiner should also set forth the extent of any functional loss present for the service-connected knee disabilities due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

The examiner should also provide information as to the surgical scar of the right knee, including the size thereof and whether the scar is painful, unstable, superficial, or deep.

3. After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's claims.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


